Citation Nr: 1726375	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for residuals of cancer of the larynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for carcinoma of the larynx and assigned a noncompensable (0 percent) initial rating effective February 24, 2010 (the date of the claim for service connection for larynx cancer).  

Within the one-year appeal period following issuance of the October 2010 rating decision, additional evidence pertaining to the severity of symptoms and functional impairment associated with the larynx cancer was received in the form of a VA examination, dated in May 2011.  Because this evidence was received prior to expiration of the appeal period for the October 2010 rating decision, the rating decision did not become final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (holding that, in addition to considering whether a notice of disagreement has been filed within one year, VA should consider whether new and material evidence under 38 C.F.R. § 3.156(b) has been received to require readjudication).  Given the above, the October 2010 rating decision is the appropriate decision on appeal.

The Veteran testified before the undersigned Veterans Law Judge in a May 2013 Travel Board hearing.  A copy of the hearing transcript is included in the claims file.  In January 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is again REMANDED to the AOJ.



REMAND

Pursuant to the January 2015 Board Remand, the Veteran was afforded a VA examination in April 2015.  The evidence listed in the May 2015 supplemental statement of the case includes the April 2015 examination; however, a copy of the April 2015 VA examination is not included in the record.  

38 U.S.C.A. § 5103A(b) requires VA to obtain such records unless VA is reasonably certain that such records do not exist or that continued efforts to obtain the records would be futile.  The RO should make arrangements to obtain the April 2015 VA examination.  If the record does not exist, documentation of VA's efforts to obtain the record and a negative reply should be associated with the electronic file.

In addition, VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(a)(1), (b)(1)).  During the May 2013 Travel Board hearing, the Veteran testified that he continues to receive private treatment, every six months, from Dr. Chang.  While he indicated that he provided VA with the private records, a review of the electronic file reveals that the most recent records from Dr. Chang are dated in June 2009.  Updated private treatment records should be obtained.  

An appropriate time should be allowed for the provider to respond, and all responses should be associated with the electronic record, to include any private treatment records obtained from Dr. Chang.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2016).

Accordingly, the case is REMANDED for the following actions:

1. Obtain a copy of the April 2015 VA examination from the New York VAMC.  All reasonable attempts should be made to obtain such record.  If the record cannot be obtained after reasonable efforts have been made, issue a formal determination that such record does not exist or that further efforts to obtain such record would be futile, which should be documented in the electronic file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2016).

2. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for treatment of the service-connected larynx cancer from Dr. Chang.

3. If the Veteran completes and returns the VA Form 21-4142, Authorization and Consent to Release Information, contact Dr. Chang and request copies for association with the electronic claims file of any and all records of treatment that he received from Dr. Chang, to include treatment reports and progress notes for the duration of his medical treatment for larynx cancer.

Any documents received by VA pursuant to the request for private treatment records from Dr. Chang should be associated with the record.  At least two requests for the private records should be made, unless it is made evident by the first request that a second request would be futile in obtaining such records.

Any negative responses should be properly documented in the record.  Notify the Veteran and the representative, in accordance with 38 C.F.R. § 3.159(e), if the private treatment records are unavailable.

4. After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

